DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aug. 10, 2022 on John A. Morrissett.
The application has been amended as follows: 
Claim 32. (Currently Amended) A wearable radiation detection system comprising:
 a wearable housing;
one or more pixelated imager chips configured to operate as direct detectors and located within the wearable housing; 
a processor operably connected to each of the one or more pixelated imager chips; and a non-transitory, processor readable storage medium operably connected to the processor, wherein the storage medium contains one or more instructions that, when executed, cause the processor to: receive image data from the one or more pixelated imager chips, and detect ionizing radiation based on the image data.
Response to Arguments
Applicant’s arguments, see Affidavit, filed on 7/29/2022, with respect to “a direct detector” including photodiodes and more imagers listed in claim 1 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Drawings
The drawings were received on 7/29/2022.  These drawings are acceptable.
Specification
Amended portion of the Specification filed on 7/29/2022 is ok to enter.
Allowable Subject Matter
Claims 21 – 27, 29 – 32, 37, and 41 – 48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 21, the prior art of record fails to teach or reasonably suggest a wearable radiation detection system comprising: 
one or more pixelated imager chips located within the housing, each of the one or more pixelated imager chips being configured to operate as a direct detector, wherein the one or more pixelated imager chips comprise one or more of a photodiode, a color imager, a monochrome imager, a low light imager, an infrared imager, a thermal imager, a complementary metal-oxide-semiconductor imager, and a charge-coupled device imager; and one or more processors operably connected to each of the one or more pixelated imager chips, the one or more processors being configured to detect ionizing radiation using image data.
With respect to independent claim 32, the prior art of record fails to teach or reasonably suggest a wearable radiation detection system comprising: a wearable housing; one or more pixelated imager chips located within the wearable housing; a processor operably connected to each of the one or more pixelated imager chips; and a non-transitory, processor readable storage medium operably connected to the processor, wherein the storage medium contains one or more instructions that, when executed, cause the processor to: receive image data from the one or more pixelated imager chips, and detect ionizing radiation based on the image data.
With respect to independent claim 44, the prior art of record fails to teach or reasonably suggest a wearable radiation detection system comprising: two or more non-coplanar pixelated imager chips configured to operate as direct detectors; one or more processors; memory in communication with the one or more processors and storing instructions that. when executed, are configured to cause the system to: calibrate the two or more pixelated imager chips to detect radiation, capture, using the two or more pixelated imager chips, image data in a manner controlled by the processor; process the image data; and detect radiation based on the processed image data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884